Case 7:19-cv-08702-PMH Document 3 Filed 09/19/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

Kristen Berly )
Plaintiff )
Vv. ) Case No. 19-cv-8702
Gramercy Cardiac Diagnostic Services, P.C.., et. al. )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

KRISTEN BERLY.

Date: 09/19/0201

 

 

Mitchell B. Pollack (MP-7501)

Printed name and bar number

Mitchell Pollack & Associates, PLLC
150 White Plains Road, Suite 310
Tarrytown, NY 10591

 

Address

mpollack@mpollack.com

 

E-mail address

(914) 332-0700

 

Telephone number

(914) 332-9191

 

FAX number
